1
2
3
4
5
6
7
8                            UNITED STATES DISTRICT COURT
9                           SOUTHERN DISTRICT OF CALIFORNIA
10
11   GERALD JONES,                                       Case No.: 18-CV-2039-LAB(WVG)
12                                      Plaintiff,
                                                         ORDER DENYING MOTION TO
13   v.                                                  START DISCOVERY AND FOR
                                                         PRETRIAL CONFERENCE
14   PARAMO et al.,
15                                   Defendants.         [Doc. No. 20.]
16
17
18
19         Plaintiff’s motion to start discovery and set a pretrial conference is DENIED without
20   prejudice. It is far too early in the case to do either of these because the defendants have
21   not yet made their appearances. Discovery will begin in due course once the defendants
22   have made their appearances and filed Answers.
23         IT IS SO ORDERED.
24   DATED: July 18, 2018
25
                                                             H ~ m V. Gallo
26
                                                             United States Magistrate Judge
27
28

                                                     1
                                                                               18-CV-2039-LAB(WVG)
